Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                 Remarks
This Office Action fully acknowledges Applicant’s remarks filed on February 25th, 2021 and Interview Discussions held on July 22nd, 2021.  Claims 1-7 and 9-13 are allowed.  Claim 8 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25th, 2021 has been entered.
 





Interview Summary
Examiner and Applicant’s representative discussed clarifying amendments to be made to independent claim 1 and relevant, related portions within the accompanying dependent claims in order to clarify the particular “case” recited with respect to the configuration of the analysis control unit’s programming as recited in the last paragraph of claim 1.  Agreement was reached and Examiner asserted that the amendments would be entered by way of Examiner’s Amendment and would place claims 1-7 and 9-13 in condition for allowance.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on July 22nd, 2021.

The application has been amended as follows: 






Claims

[Claim 1]  (Currently Amended)
	An automated analyzer comprising:
	a plurality of types of a plurality of photometers, each of the photometers being configured to measure a different quantitative range of a concentration of a target sample in a reaction container; and
	an analysis control unit connected to the plurality of photometers and configured to control analysis of the target sample including measurement of the concentration of the target sample using the plurality of photometers,
	wherein the analysis control unit is configured to
	acquire a plurality of measurement results from the plurality of photometers,
	determine, for each measurement result of the plurality of measurement results, whether [[an]] at least one abnormality has occurred based on a comparison between the measurement result and a respective quantitative range of a photometer, included in the plurality of photometers, that provided the measurement result to the analysis control unit, determine a type of the at least one abnormality based on the comparison, and associate, as a data alarm among a plurality of different data alarms, the type of the at least one abnormality with the measurement result in a data table,
	in a case in which a plurality of different data alarms are associated in the data table with the plurality of measurement results, select a first measurement result of the plurality of measurement results and a first data alarm of the plurality of different data alarms to be output from a combination of the plurality of different data alarms and the plurality of measurement results based on a predetermined priority output setting of the 

[Claim 2]  (Currently Amended)
	The automated analyzer according to claim 1,
	wherein the analysis control unit is further configured to determine whether automatic retesting of the target sample is necessary based on the measurement results and an abnormality determination, and in a case in which the automatic retesting is necessary select automatic retesting information including a type of photometer to be used in the automatic retesting, and a remeasurement condition in the automatic retesting corresponding to the combination of the plurality of different data alarms, and control the automatic retesting according to the automatic retesting information.

[Claim 3]  (Currently Amended)
	The automated analyzer according to claim 2,
	wherein the data alarm is classified into a high level, a middle level, and a low level as a plurality of levels,
		the high level is a level at which the automatic retesting is necessary and a state improvement work by the user is necessary for the automatic retesting,
		the middle level is a level at which the automatic retesting is necessary, and the state improvement work by the user is unnecessary for the automatic retesting,
		the low level is a level at which the automatic retesting is unnecessary, and
plurality of different data alarms and selects the automatic retesting information to be output corresponding to the level.



[Claim 9]  (Currently Amended)
	The automated analyzer according to claim 1,
	wherein 
	the analysis control unit is configured to associate the data alarm to the measurement result for each type of the photometer based on a predetermined priority ranking of each of the plurality of different data alarms.


[Claim 12]  (Currently Amended)
An automated analysis method in an automated analyzer, the automated analyzer including a plurality of types of a plurality of photometers, each of the photometers being configured to measure a different quantitative range of a concentration of a target sample in a reaction container, and an analysis control unit connected to the plurality of photometers and configured to control analysis of the target sample including measurement of the concentration of the target sample using the plurality of photometers, the method comprising:
	as steps executed by the analysis control unit,

	a step of, determining for each measurement result of the plurality of measurement results, whether [[an]] at least one abnormality has occurred based on a comparison between the measurement result and a respective quantitative range of a photometer, included in the plurality of photometers, that provided the measurement result to the analysis control unit, determining a type of the at least one abnormality based on the comparison, and associating, as a data alarm among a plurality of different data alarms, the type of the at least one abnormality with the measurement result in a data table; and
	a step of, in a case in which a plurality of different data alarms are associated in the data table with the plurality of measurement results, selecting a first measurement result of the plurality of measurement results and a first data alarm of the plurality of different data alarms to be output from a combination of the plurality of different data alarms and the plurality of measurement results based on a predetermined priority output setting of the plurality of measurement results, and outputting the first measurement result and the first data alarm to a user as an analysis result. 

[Claim 13]  (Currently Amended)
	The automated analysis method according to claim 12,
	the method comprising
	as a step executed by the analysis control unit, a step of determining whether automatic retesting of the target sample is necessary based on the measurement different data alarms, and controlling the automatic retesting according to the automatic retesting information.



Response to Arguments
Applicant’s arguments, see pages 9&10, filed February 25th, 2021, with respect to claims 1-7 and 9-13, in constitution with the above-discussed Examiner’s Amendment, have been fully considered and are persuasive.  The rejections of claims 1-7 and 9-13 have been withdrawn. 




Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest an automated analyzer, as particularly recited in claim 1, which includes a plurality of types of photometers each being configured to measure a different quantitative concentration range and  wherein the analysis control unit is configured to in a case in which a plurality of different data alarms are associated 
Further, the prior art of record does not teach or fairly suggest an automated analysis method in an automated analyzer, as particularly recited in claim 12, which includes a plurality of types of photometers each being configured to measure a different quantitative concentration range and  wherein the analysis control unit is configured to carry out those processes and including in a case in which a plurality of different data alarms are associated in the data table with the plurality of measurement results, select a first measurement result of the plurality of measurement results and a first data alarm of the plurality of different data alarms to be output from a combination of the plurality of different data alarms and the plurality of measurement results based on a predetermined priority output setting of the plurality of measurement results, and output the first measurement result and the first data alarm to a user as the analysis result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeda et al. (US 2012/0237400) discloses an automated analysis apparatus for preparing and processing samples wherein errors are displayed top to bottom in a priority sequence within a display and provides for the controller to configure a recovery operation coincident with the prioritized errors, which is considered relevant to Applicant’s field of endeavor.
Atwood et al. (USPN 3,963,909) discloses a method and apparatus for computation in a kinetic analyzer in which upper and lower reaction limits are set and subsequently detected and reported with respect to errors and the automated analyzer will select the error with the highest priority when more than one error is present, which is considered relevant to Applicant’s field of endeavor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798